788 N.W.2d 9 (2010)
Raquel ROBELIN, Conservator, for Teija McCall, Plaintiff-Appellee,
v.
SPECTRUM HEALTH HOSPITALS, d/b/a Spectrum Health-East Campus, John Hartmann, M.D., and Advantage Health Physicians, P.C., Defendants-Appellants.
Docket No. 139860. COA No. 279780.
Supreme Court of Michigan.
September 14, 2010.

Order
On order of the Chief Justice, the motion by defendants-appellants for adjournment of the oral argument on the application is considered and it is GRANTED. The clerk is directed to place this case on the November 2010 session calendar for argument.